EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Nash on 3/8/22.

The application has been amended as follows: 
	In claim 20, line 14 of the claim, after “said closed”, delete “open”.
	In claim 30, line 13 of the claim, change “at least one plate, said at least one plate is positioned to cover said gate opening when said gate is moved to said closed position to limit debris movement between said gate opening and said body cavity” to 
	--a plate mounted in said body cavity on each side of said gate so that said gate is moveable with respect to each said plate, a top plate that connects to each said plate, said top plate further comprising an opening therein, each said plate being sized and positioned to cover said gate opening when said gate is moved to said closed position, 
	said gate is mounted so that when said gate valve is upright and in the closed position then said gate opening is above said throughbore;--.
	Cancel claim 31.
	In claim 32, line 1 of the claim, after “claim”, change “31” to --30--.
	Cancel claims 35 and 36.
	In claim 37, line 1 of the claim, after “claim”, change “31” to --30--.
	Cancel claim 39.
	In claim 40, at the end of the claim, change “and 
	at least one plate, said at least one plate is positioned to cover said gate opening when said gate is moved to said closed position to limit debris movement between said gate opening and said body cavity” to 
	--a plate mounted in said body cavity on each side of said gate so that said gate is moveable with respect to each said plate, a top plate that connects to each said plate, said top plate further comprising an opening therein, each said plate being sized and positioned to cover said gate opening when said gate is moved to said closed position, 
	said gate is mounted so that when said gate valve is upright and in the closed position then said gate opening is above said throughbore--.
	In claim 42, line 4 of the claim, after “two sides of said gate,”, delete “said at least one plate comprising a plate on each side of said gate,”.
	In claim 47, line 1 of the claim, after “wherein”, delete “said at least one plate comprises a plate on each side of said gate that covers said gate opening when said gate is moved to the closed position,”.
	Cancel claims 48-49.
	In claim 50, line 1 of the claim, after “further comprising”, delete “a top plate that connects to each said plate,”.
	In claim 55, line 1 of the claim, after “claim 40,”, delete “wherein said at least one plate comprises two plates with one plate on each side of said gate that covers said gate opening when said gate is moved to the closed position, and”.

	Reasons for Allowance
Claims 20, 25-27, 30, 32-34, 37-38, 40-47, and 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a gate valve having the combination of a plate mounted in said body cavity on each side of said gate with a top plate that connects to each said plate with said top plate further comprising an opening therein with each plate being sized and positioned to cover said gate opening when said gate is moved to said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921